Honorable George Ii. Sheppard
Comptroller'of Public Accounts
Austin,
  .     Texas
Dear Sir:~                 Opinion No. O-4132
                           Re: Appropriation to Livestock Sani-
                                tary Commission for "investiga-
                                tion contagious diseases, lnclud-
                                ing supplies "was available for
                                payment of traveling expenses.
           Your letter of .October 16th advises that the depart-
mental appropriation bill for the current biennium carries the
followlng two items for each of the years .of the biennium In
the appropriation made for the Livestock Sanitary Gommission:
             "Traveling expenses                   $51,000.oo
             "Invest-igatloncontagious diseases,
              including supplies                    3,000 .OO”
             "The general rider to this appropriation bill pro-
via& :
           "TRe appropriations herein made are to be construed
   as the maximum sums to be appropriated to and for the
   several purposes named ‘herein, and the amounts are in-
   .tendsd to cover and-shall cover the entire costs of the
   respective Items, and the same shall not be supplemented
   from any other sources; and except as otherwise provided
   no other expenditures shall be made nor shall any other
   obligations be incurred by any department of this State,
   provided, however, that nothing herein shall prevent any
   department head from paying less than the maxinmm amount
   set forth herein for any salaried position."
           You advise that the Livestock Sanitary Commlsslon pre-
sents to"gou claims for traveling expenses agalnatthe.item of
appropriation for investigation of contagious diseases, and you
ask the opinion of this department upon the cjuestionwhether ycu
are authorized to Issue warrant in payment of traveling expense
accounts as presented.
Honorable George Ii. Sheppard, page 2        O-4132


           Your question is answered in the affirmative. The
item of $3,000.00 for "investigation contagious
                                          _-    diseases, in-
eluding supplies" is available to defray all expenses incurred,
necessary in the investigation of contagious diseases-. See our
opinion No. O-1532, copy of which is enclosed. Your attention
is directed to the fact, however, as pointed out in opinion
No. O-1532, that~the general traveling expense item of"'appro-
priation of $51,000.00   is not available to defray traveling
ejrpensesincurred in coAnection.with the Investigation of con-
tagious diseases.
           1t"should be noted that the $3,000.00 item for     '
"investigation contagious diseases, Including supplies" does not
provide funds for the conduct of the ordinary, routine activities
of the Livestock Sanitary Commission in determining the existence
bf'diseases among livestock and domestic fouls and taking the
steps provided by law for suppressing the same.
           By Webster, the word "investigate" is defined? "TO
follow up by patient inquiry or observation; to inquire and ex-
amine into with systematic attention to detail and relation-
ship." And~the same authority defines "investigation" as "Act
of investigating; process of inquiring into or tracking down;
thorough inquiry; research."
           In cur opinion, the Legislature ha.sprovided this:
$.3,000.00item to enable the Commission to investigate contagious
diseases themselves, as such.,rather than to provide an addition-
al fund for the inspection of animals and domestic fowls to de-
termine whether they are suffering with contagious diseases.
It IS, in our opinion, an item provided for research i-ntothe
contagious~diseases of lieestock and domestic fouls, their
causes, characteristics, -and cure. To hold otherwise would be
to say that the Legislature provided two items of appropriation
for the same prupose, and such a construction is not to be adopted
where the item is susceptible of a construction which will not
render it merely a duplication,of an item or items already pro-
vided.
           It would seem clear that research into contagious
diseases of livestock and domestic.fowls may require traveling.
The expenses of travel done for this purpose may be paid from
the $3,000.00 item, and from it alone. Traveling expenses in-
curred in connection with activities of the Commission other
than research into contagious diseases are to be paid from the
$51,000.00 item only.
.   1-




         Honorable George H. Sheppard, page 3           O-4132


                                    Yours very truly
                                 ATTORNEY GENERAL OF TEXAS


                                    By s/R.W. Fairchild
                                         R.W. Fairchild
                                         Assistant
         RWF:AMM:wc
         EWCLO SURE

         APPROVB) NOV 24, 1941
         s/Grover Sellers
         FIRST ASSISTANT
         ATTORNEY GENERAL
         Approved Opinion Commlttee,By s/BWB Chairman